DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 6/30/2022.
Claims 1-5, 8-9, and 11-14 are amended. Claims 6-7 are canceled. Claim 15 is added.
Claims 1-5 and 8-15 are currently pending and have been examined. 

Response to Arguments
The Amendment filed 6/30/2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(a) rejection set forth in the Non-Final Office Action mailed 5/2/2022. Amended claim 13 does not invoke 112(f) because the processor provides structure for the device.
Applicant’s arguments, see pages 9-10, with respect to the previously cited references not disclosing the features of amended claims 1, 13, and 14 have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Grunberger  on 8/1/2022.

The application has been amended as follows: 
Claim 12:
The method according to claim 9, wherein the determining of the concatenated sequence of manipulation skills further includes searching a most-likely complete state sequence between initial and goal states of the manipulation task as a whole using a Viterbi algorithm that includes missing observations and duration probabilities.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art evaluated separately and in combination, do not disclose the entirety of the limitations of the independent claims 1, 13, and 14 since generating the model by computing, for each of a plurality of pairwise combination of individual manipulation skills of a subset, a respective probability of a transition between skills according to a divergence of emission probabilities between an end state of a first skill and an initial state of a second skill as disclosed by the applicant is not taught. The closest prior art found is Martínez (NPL: Active Learning of Manipulation Sequences) as it discloses learning of manipulation skills, generating symbolic abstractions for the skills, learning a decision making model for the skills, and  determining a sequence of the skills to execute by a robot. Though, Martínez does not teach the amended subject matter and does not disclose all of the claim limitations of any of the claims on its own or in combination with other relevant art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-5 and 8-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kupcsik (US 20220143831 A1) is filed by the same applicant and is pertinent because it discusses transition probability between each end state of a trajectory model of a first movement skill of  two movement skills and each initial state of a trajectory model of a second movement skill of  two movement skills as a function of the similarity between the probability distribution of the end condition model of the first movement skill for the first state of the first movement skill and the probability distribution of the initial model of the second movement skill for the initial state for the second movement skill.
Sabe (US 20070250461 A1) is pertinent because it discusses constructing a state transition probability model to define a HMM.

The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the independent claims 1, 13, and 14 since they do not describe generating the model by computing, for each of a plurality of pairwise combination of individual manipulation skills of a subset, a respective probability of a transition between skills according to a divergence of emission probabilities between an end state of a first skill and an initial state of a second skill as disclosed by the applicant. No prior art has been found at the time of writing this office action to reject the pending claims 1-5 and 8-15  under 35 U.S.C. 102 or 103.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664